EXAMINER’S REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings filed March 26, 2020 has been withdrawn in view of Applicant’s amendment/remarks.  The drawings are approved.

Allowable Subject Matter
Claims 1-11 and 13-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/November 18, 2021                          Primary Examiner, Art Unit 3636